Title: From George Washington to Robert Cary & Company, 25 July 1769
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon July 25: 1769.

Inclosd you will receive Invoices of Goods wanted for myself & Master Custis for this place and our Plantations on York River, as also for Miss Custis which I beg may be sent by Captn Johnstoun if the Orders gets to hand in time, if not, by any other Vessel bound to this River—But if there are any Articles containd in either of the respective Invoices (Paper only excepted) which are Taxd by Act of Parliament for the purpose of Raising a Revenue in America, it is my express desire and request, that they may not be sent, as I have very heartily enterd into an Association (Copies of which I make no doubt you have seen otherwise I shoud have Inclosed one) not to import any Article which now is, or hereafter shall be Taxed for this purpose until the said Act or Acts are repeal⟨d.⟩ I am therefore particular in mentioning this matter as I am fully determined to adhere religiously to it, and may perhaps have wrote for some things unwittingly which may be under these Circumstances.
Many of your Letters lying before me I shall take notice of such parts of them as require answering and shall begin first with Mr McLean because the trouble you have had with him on my Acct deserves my particular acknowledgments; but even here, I hope there is but little occasion to be explicit, as he will undoubtedly have paid the Money before this Letter can get to hand—True it is, the Draft arose in consequence of a Debt due to me from Colo. Robt Stewart, and as true it is, that I shoud have been unwilling to have done any thing that might have distressd that Gentleman; but surely Mr McLean will not pretend to say, that there was not time to have rectified the mistake he attributes the Non-payment to, between the hour of his Acceptance of the Bill and the date of your Letter of the first of March. Certain I am it woud give Colo. Stewart a good deal of uneasiness to think I had met with any obstacle in receiving the Money as I lent it to him five or Six years ago without Security

and without Interest, having nothing but the Word of a Gentleman of no Estate to repay it to me again.
I observe what you have mentioned in a Letter of the 12th of August, last year in respect to the payment of the Duties of Master Custis’s Tobo and not doubting the justice of the Remark, I have only to add, that I shall confide in your pursuing such measures as appears most conducive (under the change of Circumstances which are often happening) to his Interest.
By a Letter which I have just receivd from Mr Josh Valentine I am informd that 37 Hhds of Mastr Custis’s Tobo and all mine (amounting to 17 Hhds) are put on board Captn Peterson to your Address, on both which parcels you will please to Insure Ten pounds pr Hhd—I have no Tobo on this River, having made none for two or three years past and believe I never shall again—There is, in my opinion, a very great appearance of another short Crop of Tobo owing to several concurrant Causes, but more especially to a Drought which has been severely felt in most parts of the Country during the whole Month of June, part of May, and till the middle of this Instt.
I am obligd to you for your notice of Mr Magowan, who is now returnd & got fixed in a valuable living in the Provence of Maryland not far from this place—As it is probable I shall have occasion to draw upon you at the next October Genl Court for some part (perhaps four, five, or Six hund[re]d pounds) of Master Custis’s Money, I take this oppertunity of mentioning of it to you and am Gentn Yr Most Hble Servt

Go: Washington

